Case 3:20-cv-13331-RHC-RSW ECF No. 16, PageID.195 Filed 03/01/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


GEOMATRIX, LLC,
       Plaintiff,                            Case No. 3:20-cv-13331
 v.                                          District Judge Robert H. Cleland
                                             Magistrate Judge R. Steven Whalen
 NSF INTERNATIONAL,
 BIOMICROBICS, INC.,
 HOOT SYSTEMS, LLC,
 JAMES BELL, and
 RONALD SUCHECKI,

      Defendants.


      NOTICE OF VOLUNTARY DISMISSAL OF CERTAIN CLAIMS
              PURSUANT TO FED.R.CIV.P. 41(a)(1)(A)(i)

      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff and its

counsel give notice that its claims against Ronald Suchecki are voluntarily dismissed

without prejudice.

                                       Respectfully submitted,

                                       THE MILLER LAW FIRM, P.C.

                                       By: /s/ Kevin F. O’Shea
                                       E. Powell Miller (P39487)
                                       Kevin F. O’Shea (P40586)
                                       950 W. University Drive, Suite 300
                                       Rochester, MI 48307
                                       Telephone: (248) 841-2200
                                       epm@millerlawpc.com
Case 3:20-cv-13331-RHC-RSW ECF No. 16, PageID.196 Filed 03/01/21 Page 2 of 3




                                   kfo@millerlawpc.com

Dated: March 1, 2021
Case 3:20-cv-13331-RHC-RSW ECF No. 16, PageID.197 Filed 03/01/21 Page 3 of 3




                        CERTIFICATE OF SERVICE

      I hereby certify that on March 1, 2021, I electronically filed the foregoing

papers using the ECF system which will send electronic notices of same to all

counsel of record.

                                     Respectfully submitted,

                                     By: /s/ Kevin F. O’Shea
                                     Kevin F. O’Shea (P40586)
                                     950 W. University Drive, Suite 300
                                     Rochester, MI 48307
                                     Telephone: (248) 841-2200
                                     E-mail: kfo@millerlawpc.com
